DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 4-6, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,447,673 (the parent). 
With respect to present claims 1, 4-6, and 8-12, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition for a heat cycle system, comprising: a working fluid for heat cycle containing 1,1,2-trifluoroethylene, CF.sub.3I and 2,3,3,3-tetrafluoropropene, wherein the working fluid has and having a temperature glide of at most 7° C., a content of the 2,3,3,3-tetrafluoropropene is 50 mass % or more relative to a total content of the 1,1,2-trifluoroethylene, the CF.sub.3I, and the 2,3,3,3-tetrafluoropropene, a content of the 1,1,2-trifluoroethylene is 20 mass % or more relative to a total content of the working fluid, and a total content of the 1,1,2-trifluoroethylene and the CF.sub.3I is 50 mass % or less relative to the total content of the working fluid.
2. The composition for a heat cycle system according to claim 1, wherein the working fluid further contains a hydrofluorocarbon selected from the group consisting of difluoromethane, pentafluoroethane, 1,1,1,2-tetrafluoroethane and fluoroethane.
3. The composition for a heat cycle system according to claim 2, wherein the hydrofluorocarbon is difluoromethane.
4. The composition for a heat cycle system according to claim 2, wherein the hydrofluorocarbon is pentafluoroethane.
5. The composition for a heat cycle system according to claim 2, wherein the hydrofluorocarbon is 1,1,1,2-tetrafluoroethane.
6. The composition for a heat cycle system according to claim 2, wherein the hydrofluorocarbon is fluoroethane.
7. The composition for a heat cycle system according to claim 1, wherein the working fluid further contains a hydrofluoroolefin selected from the group consisting of trans-1,3,3,3-tetrafluoropropene, cis-1,3,3,3-tetrafluoropropene, trans-1,2-difluoroethylene and cis-1,2-difluoroethylene.
8. The composition for a heat cycle system according to claim 1, wherein the working fluid further contains propane.
9. The composition for a heat cycle system according to claim 2, wherein the content of the hydrofluorocarbon is from 10 to 30 mass % relative to the total content of the working fluid.
10. The composition for a heat cycle system according to claim 1, which is incombustible.
11. A heat cycle system, comprising the composition for a heat cycle system according to claim 1.
12. The heat cycle system according to claim 11, which is a refrigerating apparatus, an air-conditioning apparatus, a power generation system, a heat transport apparatus or a secondary cooling machine.
The patent claims read on the present claims.  Patent claim 1 has 1,1,2-trifluoroethylene and CF3I.  Patent claim 2 has pentafluoroethane, 1,1,1,2-tetrafluoroethane, and fluoroethane.  Patent claims 8 and 12 involves propane and heat cycle systems, respectively.  Amounts claimed in the patent overlap those presently claimed.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2016/194847; see US 2018/0079941).
The WO document is prior art.  It’s equivalent, the US document, is cited below.
With respect to claims 1, 4-6, and 8-12, Ueno teaches a working fluid (composition) and heat cycle system [Abstract].  The compositions may include:
[0013] [1] A working fluid for a heat cycle, comprising: trifluoroethylene; and a first component consisting of at least one of substance selected from carbon dioxide, fluoromethane, trifluoroiodomethane, methane, ethane, propane, helium, neon, argon, krypton, xenon, nitrogen and ammonia.

[0017] [5] The working fluid for the heat cycle according to [1], wherein trifluoroiodomethane is contained as the first component.

[0018] [6] The working fluid for the heat cycle according to [1], wherein propane is contained as the first component.

[0024] [12] The working fluid for the heat cycle according to [1], further comprising: a second component consisting of at least one of substance selected from hydrofluorocarbon except fluoromethane and hydrofluoroolefin except trifluoroethylene, and wherein the hydrofluorocarbon and the hydrofluoroolefin have a global warming potential (100 years) in the Intergovernmental Panel on Climate Change (IPCC) Fourth Assessment Report of 2000 or less.
[0025] [13] The working fluid for the heat cycle according to [12], wherein the second component is consisting of at least one of substance selected from 2,3,3,3-tetrafluoropropene, 1,3,3,3-tetrafluoropropene and difluoromethane.
[0026] [14] The working fluid for the heat cycle according to [12], wherein difluoromethane is contained as the second component.
[0027] [15] The working fluid for the heat cycle according to [12], wherein 2,3,3,3-tetrafluoropropene is contained as the second component.
[0028] [16] The working fluid for the heat cycle according to [12], wherein 1,3,3,3-tetrafluoropropene is contained as the second component.
[0085] As the second component, there can be concretely cited 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,3,3,3-tetrafluoropropene (HFO-1234ze), difluoromethane (HFC-32), 1,1,1,2-tetrafluoroethane (HFC-134a), HFC-125, 1,2-difluoroethane (HFC-152), and so on.
[0088] When the working fluid for the heat cycle of this invention contains the second component, a ratio of a total amount of HFO-1123, the first component and the second component with respect to the entire amount of the working fluid for the heat cycle is preferably over 90 mass % and 100 mass % or less, more preferably over 92 mass % and 100 mass % or less, and further preferably over 95 mass % and 100 mass % or less. The ratio of the total amount of HFO-1123, the first component and the second component is in the above-stated range, and thereby, it is possible to suppress the self-decomposition property of the working fluid for the heat cycle, to obtain the low global warming potential, and to improve the cycle performance.
[0089] In this case, it is preferable that the ratio of the amount of HFO-1123 is 10 mass % or more and 90 mass % or less, a ratio of an amount of the first component is 1 mass % or more and 50 mass % or less and a ratio of an amount of the second component is 1 mass % or more and 70 mass % or less, and it is more preferable that the ratio of the amount of HFO-1123 is 20 mass % or more and 80 mass % or less, the ratio of the amount of the first component is 20 mass % or more and 50 mass % or less and the ratio of the amount of the second component is 1 mass % or more and 29 mass % or less with respect to the total amount of HFO-1123, the first component and the second component, so as to obtain the working fluid for the heat cycle having the further lower global warming potential.
The above teachings encompass the presently claimed limitations.  With respect to present claims 4, 5, 6, and 8, HFC-125 (pentafluoroethane), 1,1,1,2-tetrafluoroethane, hydrofluorocarbons (which would include fluoroethane), and propane, respectively, are taught.  Amounts are taught as well.
	Ueno does not appear to explicitly teach a temperature glide of at most 7°C (44.6°F).  Still, compositions with the same ingredients in the same amounts would have been expected to have the same properties.  MPEP 2112.01, II.
Some “picking and choosing” may be required to arrive at the presently claimed invention.  Still, Ueno teaches the same components in overlapping amounts.
	It would have been obvious for a working fluid (composition) and heat cycle system, as taught by Ueno, to have trifluoroethylene, CF3I, and other components, as within the teachings of Ueno, because the reference is directed to compositions for heat cycle systems.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 11,220,620; US 2020/0291282).
	Both the US patent and the PgPub are prior art.  The PgPub sections are cited below.
	With respect to claims 1, 4, and 9-12, Schultz is directed to compositions and refrigeration (heat cycle) systems [0051] with R32 (difluoromethane), R1123 (1,1,2-trifluoroethylene), R125 (pentafluoroethane), and CF3I [0147-0151; Figs. 14-25B].   Amounts are taught at [0148-0151] which overlap those presently claimed.  The temperature glide may be 10°F or less [0008] which would fall within the 7°C (44.6°F) or less presently claimed.  Further with respect to claim 10, flammability is prevented or controlled [0007, 0152], which is considered to involve incombustibility.  
	Schultz also teaches compositions with R32 (difluoromethane) in addition to the other components presently claimed.  Nevertheless, the present claims have the term “comprising” which does not exclude other components.  MPEP 2111.03, I.
Some “picking and choosing” may be required to arrive at the presently claimed invention.  Still, Schultz teaches the same components in overlapping amounts.
	It would have been obvious for a working fluid (composition) and heat cycle system, as taught by Schultz, to have trifluoroethylene, CF3I, and other components, as within the teachings of Shultz, because the reference is directed to compositions for heat cycle systems.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761